                             ANTHONY L. RICCO
                                 ATTORNEY AT LAW

                               20 VESEY STREET C SUI   TE 400
                               NEW YORK, NEW YORK      10007
                                           )))
                                   TEL (212) 791-39    19
                                   FAX (212) 964-29    26
                                   tonyricco@aol.com




February 20, 2020

BY E.C.F.

Hon. Kiyo A. Matsumoto
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

      Re: United States v. Donville Inniss, Docket No. 18-Cr.-134 (KAM)

Dear Judge Matsumoto:

       Defense counsel respectfully requests a three day extension of time to file a
Rule 29 motion on behalf of the defendant, Donville Inniss, by Sunday, February
23, 2020. Although the defense’s Rule 29 motion was scheduled due today,
defense counsel makes this request for a brief extension of time, as I was most
recently engaged on trial until this earlier this afternoon, before the Hon. Edward
R. Korman, in the matter of United States v. Carlos Richard Martinez, Docket No.
17-cr-281 (ERK). The trial, which commenced on Monday, February 10, 2020, and
ended with a jury verdict earlier this afternoon, required my full attention.

       The government has been informed of defense counsel’s intention to file this
application and has indicated that it has no objection.


                                         Respectfully,



                                         Anthony L. Ricco

ALR/jh

cc: A.U.S.A. Sylvia Shweder (By E.C.F.)
cc: A.U.S.A. David Gopstein (By E.C.F.)
cc: Gerald M. Moody, Jr. (By E.C.F.)
    Trial Attorney, Department of Justice
